DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 01/24/2022.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim20 filed on 01/24/2022 appears to be incomplete.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-16 are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0241332 A1 to WARREN et al. (WARREN) in view of U.S Patent number 5261357 to SUH (SUH).


Re: Claim 1:
WARREN discloses:

one or more cylinders (See Figs.1, 3: cylinder 210) , each of the one or more cylinder comprising a pair of inwardly opposed pistons (See Figs.1, 3: pair of inwardly opposed pistons 120, 130);
a cooling jacket (See Figs. 1, 3: ¶0028: cooling jacket 240) configured to cool the one or more cylinders (See Figs. 1, 3: at least one cylinder 210), and
an intake aperture (See Figs. 1, 3: ¶0030: aperture 210a) in each of the one or more cylinders for receiving a removable, modular intake valve assembly that enables a flow of combustion air into an interior of the cylinder, and an exhaust aperture in each of the one or more cylinders for receiving a removable, modular exhaust valve assembly that enables a flow of exhaust and combustion by-products out of the interior of the cylinder (See Figs. 1, 3, 7-8: ¶0028- ¶0039, ¶0060: discloses intake and exhaust valves 42), the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide removable intake and exhaust valves which may be hinge type or spring-loaded poppet valves since it is well known in the art that the intake and exhaust valves are replaceable/removable (See response to arguments below);
WARREN is silent regarding:
comprising one or more fins to increase the surface area of the cooling jacket to expose coolant flowing inside the jacket to air.
However, SUH teaches:
comprising one or more fins (SUH: See Figs.1, 5: col. 2 lines 3-16, col. 3 lines 41-43: discloses a cylinder of an internal combustion engine having a water jacket 18 comprising fins 22) to increase the surface area of the cooling jacket to expose coolant flowing inside the jacket to air (this is merely a result of providing fins which typically provide additional area for coolant flow).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure WARREN to include the teachings of SUH, because SUH teaches that this configuration provides the benefit of providing the dual function of cooling and structural reinforcement.

Re: Claim 2:
WARREN modified by SUH discloses:
The OPE as in claim 1 wherein each of the one or more cylinders further comprises a section surrounding a substantially circular or oval opening in the cylinder for receiving an engine connection element (WARREN: See Fig. 1: engine having a circular cylinder 210 which receives engine connection elements as shown).

Re: Claim 3:
WARREN modified by SUH discloses:
The OPE as in claim 2 wherein the engine connection element comprises a sleeve (WARREN: See Fig. 1: ¶0022: sleeve 910, 910’, and further discloses throughout the specification) that is configured to allow better energy transfer from a spark plug inserted into the sleeve (WARREN: See Figs. 1, 4, 5, 6: ¶0031: discloses the ignition source generates a spark at an appropriate point in the engine cycle for igniting an air-fuel mixture, typically glow/spark plug is required for spark) to the cylinder.

Re: Claim 4:
WARREN modified by SUH discloses:
The OPE as in claim 1 further comprising one or more camshafts positioned above and/or below a center point of the OPE (WARREN: See: Figs. 16a-16b: ¶0082: discloses a system of engaging camshaft 1410 with connecting rods, a center point does not limit the claim limitation, since typically camshaft is eccentric and remains above or below a center point).

Re: Claim 5:
WARREN modified by SUH discloses:
The OPE as in claim 1 further comprising an engine connection element (WARREN: See Fig.1: engine connecting element ignition elements as described in ¶0031) configured to hold an engine component.

Re: Claim 6:
WARREN modified by SUH discloses:
The OPE as in claim 5 wherein the engine component comprises one of a pressure transducer assembly, glow plug assembly, spark plug, or glow plug direct fuel injector (WARREN: See Fig.1: ¶0031: engine connecting element ignition source which generates spark in the engine cycle for igniting an air-fuel mixture in the combustion chamber).

Re: Claim 7:
WARREN modified by SUH discloses:
The OPE as in claim 1 further comprising a crankshaft counter weight for balancing a crankshaft comprising a mass substantially equal to a mass needed to address a rotating mass and rotational movement of the crankshaft (WARREN: See Figs.1 and 10: typically crankshaft includes counter weight for balancing a crankshaft which includes a mass substantially equal to a mass needed to address a rotating mass and rotational movement of the crankshaft, counter weight mass provided on either side to counter each other during rotation as shown in figures 1 and 10). 
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide counter weight in a crank shaft to balance a rotating mass and rotational movement of the crankshaft since it is well known in the art counter weight is provided in a crank shaft to balance a rotating mass and rotational movement of the crankshaft.

Re: Claim 8:
WARREN modified by SUH discloses:
The OPE as in claim 1 further comprising one or more oil supply jets for distributing pressurized oil to internal parts of the OPE in a pattern (WARREN: See Figs.7a,7b: ¶0054: any of a number of suitable lubricating mechanisms may be used, for example, graphite impregnation of the arms and/or the cam channels, application of oils or other viscous lubricants, or other lubricating methods may be used).



Re: Claim 9:
WARREN modified by SUH discloses:
The OPE as in claim 8 wherein the internal parts comprise the pistons or connecting rods (WARREN: See ¶0022).

Re: Claim 10:
WARREN modified by SUH discloses:
The OPE as in claim 1, modified WARREN does not explicitly disclose:
 further comprising an internal heat exchange embedded within an oil pan.
The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a heat exchanger to achieve a maximum amount of surface area for convective cooling of the oil flowing over the heat exchanger, heat is extracted from the oil because engine coolant, or some other cooled fluid, is circulated through passages in heat exchanger.

Re: Claims 13, 14, 15, 16:
WARREN modified by SUH discloses:
The OPE as in claim 1 , the modified WARREN discloses all the limitations of claim 1, and further discloses: wherein the cooling jacket is an integral one piece jacket as claimed in claim 13 (WARREN: See Fig. 3: ¶0028:), wherein the cooling jacket comprises a plurality of separate, cooling elements as claimed in claim 14 (WARREN: See Fig. 3: ¶0028: separate cooling elements 240), wherein the cooling jacket comprises a plurality of separate, cooling elements as claimed in claim 15 (WARREN: See Fig.3: ¶0028), and wherein the one or more cylinders comprises a plurality of cylinders, and the cooling jacket comprises a number of cooling jackets, each configured to surround at least one of the one or more cylinders as claimed in claim 16 (WARREN: See Fig.3: ¶0028).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0241332 A1 to WARREN et al. (WARREN) in view of U.S Patent number 5261357 to SUH (SUH) as applied to claim 1 above, and further in view of U.S Publication number 20150122359 A1 to TSUCHIYA et al. (TSUCHIYA).

Re: Claim 11:
WARREN modified by SUH discloses:
The OPE as in claim 1, the modified WARREN discloses all the limitations of claim 1, the modified WARREN is silent regarding:
further comprising a stepper motor configured to control operation of a guide valve to direct flow of a first coolant percentage of a coolant to the cooling jacket and direct a second coolant percentage of the coolant to an external heat exchanger.
However, TSUCHIYA teaches:
further comprising a stepper motor (TSUCHIYA: See Fig.1: ¶0003, ¶0064: stepper motor) configured to control operation of a guide valve (TSUCHIYA: See Fig.1: ¶0032-¶0033: coolant control valve 10) to direct flow of a first coolant percentage  of a coolant to the cooling jacket and direct a second coolant percentage of the coolant to an external heat exchanger (TSUCHIYA: See Fig.1:  ¶0012, ¶0032-¶0038, ¶0058, ¶0064, See claim 1: control valve 10 regulates the flow of a liquid coolant between the engine 1 and the radiator 3 via valve 10 using stepper motor as described in ¶0064).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified WARREN to include the teachings of TSUCHIYA, because TSUCHIYA teaches that this configuration provides the benefit of controlling the temperature of the coolant so as to optimize combustion of fuel in the engine after the warm-up, opening and closing (the opening degree) of the coolant control valve is controlled by using a control valve that is driven by stepping motor.

Re: Claim 12:
WARREN modified by SUH and TSUCHIYA discloses:
The OPE as in claim 1 the modified WARREN discloses all the limitations of claim 1, the modified WARREN is silent regarding:
further comprising an engine control sub-system for controlling the stepper motor that generates one or more stepper motor, coolant control signals based on a measured or sensed temperature. 
However, TSUCHIYA teaches:
further comprising an engine control sub-system for controlling the stepper motor that generates one or more stepper motor, coolant control signals based on a measured or sensed temperature (TSUCHIYA: See Fig.1: stepping motor as described in ¶0064,¶0065: and engine control system which controls the step motor by a controlling device (a controlling means) which is not illustrated, and for example, its rotation angle is controlled by a coolant temperature that is detected by a sensor and is input into the controlling device, signal is implied to input to control device) .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified WARREN to include the teachings of TSUCHIYA, because TSUCHIYA teaches that this configuration provides the benefit of controlling the temperature of the coolant so as to optimize combustion of fuel in the engine after the warm-up, opening and closing (the opening degree) of the coolant control valve is controlled by using a control valve that is driven by stepping motor.


Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0241332 A1 to WARREN et al. (WARREN) in view of U.S Patent number 5261357 to SUH (SUH) and U.S Publication number 20150122359 A1 to TSUCHIYA et al. (TSUCHIYA).

Re: Claim 17:
WARREN modified by SUH discloses:
A method for cooling a four-stroke opposed piston engine (OPE) comprising:
configuring a cooling jacket (WARREN: See Fig.3: ¶0028: cooling jacket 240) to surround and cool one or more cylinders of the OPE, (WARREN: See Fig.3: ¶0028: 210), each of the one or more cylinders comprising a pair of inwardly opposed pistons (WARREN: See Fig.3: ¶0022: 120, 130), and
WARREN is silent regarding:
configuring the cooling jacket to comprise one or more fins to increase the surface area of the cooling jacket to expose coolant flowing inside the jacket to air.
However, SUH teaches:
configuring the cooling jacket to comprise one or more fin (SUH: See Figs.1, 5: col. 3 lines 41-43: cooling fins 22 extend between the bottom of the outer wall 34 of the water jacket 18) to increase the surface area of the cooling jacket to expose coolant flowing inside the jacket to air (this is merely a result of providing fins which typically provide additional area for coolant flow); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure WARREN to include the teachings of SUH, because SUH teaches that this configuration provides the benefit of providing the dual function of cooling and structural reinforcement.
WARREN and SUH are silent regarding:
controlling operation of a guide valve that directs flow of a first coolant percentage to the cooling jacket and directs a second coolant percentage to an external heat exchanger using a stepper.
However, TSUCHIYA teaches:
controlling operation of a guide valve (TSUCHIYA: See Fig.1: ¶0032-¶0033: coolant control valve 10) that directs flow of a first coolant percentage to the cooling jacket (TSUCHIYA: See Fig.1:¶0032: coolant jacket 1a) and directs a second coolant percentage to an external heat exchanger using a stepper motor (TSUCHIYA: See Fig.1:  ¶0012, ¶0032-¶0038, ¶0058, ¶0064, See claim 1: control valve 10 regulates the flow of a liquid coolant between the engine 1 and the radiator 3 via valve 10 using stepper motor as described in ¶0064).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure modified WARREN to include the teachings of TSUCHIYA, because TSUCHIYA teaches that this configuration provides the benefit of controlling the temperature of the coolant so as to optimize combustion of fuel in the engine after the warm-up, opening and closing (the opening degree) of the coolant control valve is controlled by using a control valve that is driven by stepping motor.

Re: Claim 19:
WARREN modified by SUH and TSUCHIYA discloses:
The method as in claim 18 the modified WARREN discloses all the limitations of claim 18,  and further comprising controlling the stepper motor using an engine control subsystem that generates one or more stepper motor, coolant control signals based on a measured or sensed temperature (TSUCHIYA: See Fig.1: steeping motor as described in ¶0064,¶0065: and engine control system which controls the step motor by a controlling device (a controlling means) which is not illustrated, and for example, its rotation angle is controlled by a coolant temperature that is detected by a sensor and is input into the controlling device, signal is implied to input to control device).


Claim 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2017/0241332 A1 to WARREN et al. (WARREN) combined with the following reasons.


Re: Claim 20:
WARREN discloses:
A method for configuring an opposed piston engine (OPE) without a piston head comprising:
configuring the OPE with an intake aperture (See Figs. 1, 3: ¶0030: aperture 210a) in each of one or more cylinders (See Figs. 1, 3: at least one cylinder 210);
configuring the OPE with an exhaust aperture (See Figs. 1, 3: ¶0030: aperture 210b)  in each of the one or more cylinders (See Figs. 1, 3: at least one cylinder 210);
receiving a removable, modular intake valve assembly in the intake aperture that enables a flow of combustion air into an interior of the cylinder (See Figs. 1, 3, 7-8: discloses intake and exhaust valves 42 as described in ¶0028-¶0039 and ¶0060), the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide removable intake and exhaust valves which may be hinge type or spring-loaded poppet valves since it is well known in the art that the intake and exhaust valves are replaceable/removable (See response to arguments below). 
and
receiving a removable, modular exhaust valve assembly (See discussion above) in the exhaust aperture (See Figs. 1, 3: ¶0030: aperture 210b) that enables a flow of exhaust and combustion by-products out of the interior of the cylinder.






Response to Arguments

Applicant Argues:
103 Rejections
(a) claims 1 to 16
Independent claim 1 includes the features of a “removable, modular intake valve assembly” and a “removable, modular exhaust valve assembly”.
Apparently realizing the combined teachings of WARREN and SUH does not disclose or suggest such features the Examiner states that “the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide removable hinges to remove valves since it is well known in the art that hinges are employed using removable fasteners” (NFOA page 5). This is clear error.
The Federal Circuit has cautioned Examiners that gaps in alleged prior art references cannot be filed with reliance upon knowledge of those skilled in the art, see W.L Gore & Assocs., Inc. v. Garlock, Inc., 721 F 2d 1540, 1553 (Fed. Cir. 1983) (’To imbue [POSITA] with knowledge of the invention in suit, when no prior art reference or references of record convey or suggest that knowledge, is to fall victim to the insidious effect of ...hindsight"); KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1741(2007) (“A factfinder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning"). Nor does skill in the art act as a bridge over gaps in substantive presentation of an obviousness case, but instead supplies the primary guarantee of objectivity in the process, see Ryko Mfg. Co v. Nu-Star, Inc., 950 F.2d 714, 718 (Fed. Cir. 1991).
In sum, the Examiner s Official Notice as to what is, or what is not in the alleged prior art, is not a sufficient basis to sustain the present obviousness rejections.

The examiner respectfully disagrees to the above:
The Applicant’s arguments pivot around “the examiner’s official notice” that it is well known in the art that intake and exhaust valves are removable, the examiner respectfully submits that: 
“In certain older cases, official notice has been taken of a fact that is asserted to be "common knowledge" without specific reliance on documentary evidence where the fact noticed was readily verifiable, such as when other references of record supported the noticed fact, or where there was nothing of record to contradict it” (MPEP: 2144.03 B).
In view of the above the examiner respectfully submits that WARREN discloses employing intake and exhaust valves which may be hinge type or spring loaded poppet valves in an opposed piston engine as described in ¶0028-¶0039 and ¶0060 and has further explained the disclosure of WARREN, although WARREN does not explicitly discloses removable intake and exhaust valves, however the office asserts that removable intake and exhaust valves are well known in the art, the examiner’s rejection based on official notice is supported by a U.S Patent 2334917 (November 23 1943) to H. FORD which discloses arrangement of the intake and exhaust valves and the provision made for their adjustment or replacement  of intake and exhaust valves (FORD: See Fig.2: spring loaded poppet valves as shown: page 1 left column lines 15-18, replacement is only possible when the intake and exhaust valves are replaceable). 
In view of the forgoing applicant’s arguments were not found persuasive, the rejection of claims 1 and 20 is therefore maintained along with respective dependent claims.

Applicant Argues:
(b) claim 17
Applicants note that claim 17 now includes the features of "controlling operation of a guide valve that directs flow of a first coolant percentage to [a] cooling jacket and directs a second coolant percentage to an external heat exchanger using a stepper motor”. The combined teachings of WARREN and SUH does not disclose or suggest such features
Further, Applicants note that U S Publication number 2015/0122359AI to TSUCHIYA et al. (TSUCHIYA) does not disclose or suggest an opposed piston engine (OPE). Accordingly, one skilled in the art would not have a reasonable expectation that the teachings of TSUCHIYA could be combined with the teachings of WARREN'S OPE to arrive at the claimed inventions.

The examiner respectfully disagrees to the above:
The examiner respectfully submits that WARREN discloses an opposed piston engine and its cooling system having a cooling jacket, and TSUCHIIYA is intended to disclose only coolant control valve apparatus for an engine (See Title and Abstract), and discloses a system of
controlling  operation of a guide valve of an engine that directs flow of first coolant percentage to the cooling jacket and second percentage to an external heat exchanger, therefore TSUCHIYA teaches regulating the flow of coolant between the engine 1 and the radiator 3 via valve 10 and this configuration provides the benefit of controlling the temperature of the coolant so as to optimize combustion of fuel in the engine after the warm-up, opening and closing (the opening degree) of the coolant control valve is controlled by using a control valve that is driven by stepping motor. One of ordinary skill in the art would have looked for a system of optimizing fuel combustion/fuel economization of an engine by regulating the coolant temperature and would have arrived at TSUCHIYA to regulate coolant percentages to control coolant temperature being delivered to cooling jacket of an engine as claimed.
In view of the forgoing applicant’s arguments regarding claim 17 were found unpersuasive. The rejection of claim 17 and 19 is therefore maintained.

Notice of Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 18, 2022